DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Restriction/Election
Applicant's election with traverse of species II in the reply filed on 08/26/2021 is acknowledged.  Although, applicants timely traversed on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant did not submit any evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. Consequently, the traversal was not persuasive. However, since the Applicants  amended the claims (see claims dated 08/26/2021) so that all claims are now drawn to species II, consequently, currently, claims 1-20 are being examined on the merits as being drawn to elected species II.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p) (4) because reference character “250” has been used to designate both “Flange…diameter” (see instant application specification at least para. [0043]) and “maximum outer diameter … of the external screw thread” (see instant application specification at least para. [0043] “Flange 244 may have a diameter 250 that is greater than or equal to the maximum outer diameter 250 of the external screw thread 228”).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
Specification
The disclosure is objected to because of the following informalities:  
 “…The vibrations are transferred through the recipient's, teeth, bone, and or other tissue to the cochlea…” in para.[0005] needs to be corrected.  A suggested correction is --The vibrations are transferred through the recipient's[[,]] teeth, bone, and or other tissue to the cochlea--. 
“…FIG. 3C is a perspective view of the drip tip shown in FIG. 3A…” in para.[0016] needs to be corrected.  A suggested correction is --FIG. 3C is a perspective view of the [[drip]] drill tip shown in FIG. 3A--.
“…the recipient not longer has to accept that the surgeon will use a power drill to drill a hole into the recipient's skull bone…” in para.[0030] needs to be corrected.  A suggested correction is --the recipient no[[t]] longer has to accept that the surgeon will use a power drill to drill a hole into the recipient's skull bone--.
“…self taping …” in para.[0034] needs to be corrected.  A suggested correction is --self tapping [[
“…Although the Therefore, the bone transport channel 234 extends angularly across the external screw thread 228 …” in para.[0037] needs to be corrected.  
“…In accordance with certain embodiments presented herein, the bone transport channel 234 has core diameter/width 272 that is less than or equal to the size if the bone fixture thread…” and “…As such, there need not be a 1:1 ratio between the number of bone fragments that are cut and the number of bone fragments that removed via the bone transport channel 234…” in para.[0039] needs to be corrected.  A suggested correction is --In accordance with certain embodiments presented herein, the bone transport channel 234 has core diameter/width 272 that is less than or equal to the size [[if]] of the bone fixture thread – and –As such, there need not be a 1:1 ratio between the number of bone fragments that are cut and the number of bone fragments that are removed via the bone transport channel 234-- respectively.
“…In summary, it is to be appreciated that here is a difference between the "drilling" and "tapping" features of bone fixture 200 …” in para.[0041] needs to be corrected.  A suggested correction is --In summary, it is to be appreciated that [[here]] there is a difference between the "drilling" and "tapping" features of bone fixture 200--.
Appropriate correction is required. 
Claim Objections
Claim 11 is objected to because of the following informalities:  line 1 informalities “A bone fixture configured comprising:” needs to be corrected. A suggested correction  is –A bone fixture [[configured]] comprising: --. 
Claim 7, 9  are objected to because of the following informalities:  claim depends upon itself i.e. circular dependency.  Appropriate correction is required. In the interest of furthering prosecution claim 7 is being interpreted as dependent upon claim 6 and claim 9 is being interpreted as dependent upon claim 8. Claim 8 is being objected to for depending on circularly dependent (i.e. depends upon itself) claim 7.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 9 recites the limitation "the tap".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeMoss, Richard Marshal et al. (Pub. No.: US 20040044345 A1, hereinafter referred to as “DeMoss”).
As per independent Claim 1, DeMoss discloses a bone fixture (DeMoss in at least abstract, fig. 1-8, [0001], [0004-0011], [0013], [0015-0017], [0019-0026], [0039], [0041-0047], [0050-0057], [0060] for example discloses relevant subject-matter. More specifically, DeMoss in at least fig. 1, 2, 4, 7, 8a, [0001], [0010] disclose a bone fixture/bone screw10. See at least [0010] “a self-drilling, self-tapping bone screw is provided having a continuous helical thread formed on the outside surface of the body section and extending over at least a portion of the screw between the tip section and the head section” ), comprising: 
a self-drilling threaded body configured to be inserted into a recipient's bone and including a bone removal mechanism(DeMoss in at least fig. 1, 2, 4, 7, [0010], [0017], [0024], [0039], [0047], [0055], for example discloses a self-drilling threaded body/body section 12 configured to be inserted into a recipient's bone and including a bone removal mechanism. See at least [0017] “During screw insertion, the cutting edge of the flute scrapes away a portion of the bone which is in turn deposited into the recess. In one flute embodiment, the fluted recess is configured to expel this removed bone matter as additional bone matter accumulates”; [0039] “the bone screw 10 comprises three sections: a head section 8, a body section 12 and a tip section 18 (see FIG. 2). Formed along the length of the body region's outside surface and extending from 
a coupling section attached to a proximal end of the threaded body, wherein the coupling section includes a connector interface(DeMoss in at least fig. 1, 2, 4, 7, 8a, [0010], [0026], [0039] for example discloses a coupling section/head section 8 attached to a proximal end of the threaded body, wherein the coupling section includes a connector interface 100. See at least [0010] “a self-drilling, self-tapping bone screw is provided having a continuous helical thread formed on the outside surface of the body section and extending over at least a portion of the screw between the tip section and the head section”; [0026] ”a bone screw is provided that contains a head section having upper and lower surfaces, and a body section extending away from the lower surface of the head section and terminating in a point”), and 
wherein the connector interface is located entirely proximal to the threaded body(DeMoss in at least  fig. 1, 2, 4, 7, 8a, [0010], [0026], [0039], [0057]  for example discloses wherein the connector interface 100 is located entirely proximal to the threaded body/body section 12. See at least [0026] “a bone screw is provided that contains a head section having upper and lower surfaces, and a body section extending away from the lower surface of the head section and terminating in a point. The screw also contains a drive slot formed into the upper surface of the head section … to provide opposing contact surfaces for receipt within a correspondingly-shaped driver tool”; [0057] “a driver recess 100 is formed into the top surface 64 of the head section 8 of the screw 10.”).
As per dependent Claim 2, DeMoss further discloses the bone fixture wherein the bone removal mechanism includes a distal cutting tip configured to form a hole in the bone into which the threaded body is inserted without the need for predrilling of the hole (DeMoss in at least fig. 1, 2, 4, 7, [0010], [0016], [0024], [0039], [0047], [0051], [0052], [0055-0056] for example discloses wherein the bone removal mechanism includes a distal cutting tip/tip section 18 configured to form a hole in the bone into which the threaded body/body section 12 is inserted without the need for predrilling of the hole. See at least [0016] “The tip section of the screw has a cutter that enables the screw to remove a portion of the bone as it is inserted therein. Various configurations exist for screw tip cutters, any of which may be utilized”; [0019] “a self-drilling, self-tapping bone screw is provided that contains a screw head and a body section extending from the screw head and terminating in a point. The body section contains a helical thread formed along at least a portion of the length of its outside surface as well as a cutting flute associated with the point.”; [0024] “self-drilling, self-tapping bone screw … the screw … first rotating causes a cutter on the tip section to remove a portion of the bone and create a pilot hole in the bone in which the screw tip is seated”; [0039] “the bone screw 10 comprises three sections: a head section 8, a body section 12 and a tip section 18…the tip section 18 of the screw 10 contains a recessed cutting flute 40 that enables the screw 10 to be self-drilling and enables the helical thread 20 to initially "bite" into a bone to allow the screw 10 to be self-tapping”; [0056]” initial insertion of the screw 10, the recessed cutting flute 40 "drills" a circular hole 98 into which the tip section 18 is seated prior to the thread 20 beginning to tap into the bone.”).

As per dependent Claim 3, DeMoss further discloses the bone fixture wherein the distal cutting tip is configured to perforate the recipient's bone and includes one or more cutting edges [0016] ”The tip section of the screw has a cutter that enables the screw to remove a portion of the bone as it is inserted therein. Various configurations exist for screw tip cutters … a recessed cutting flute is formed into the screw tip section. Generally, this cutting flute will comprise a recess formed at, or near, the point of the tip section while extending along a portion of the tip section of the screw. This recess may be formed in any way that provides an adequate edge for cutting into the bone as the screw is rotated. For example, the recess may be formed of two substantially planar surfaces that intersect at a right angle”; [0051] ”The bone screw 10, as noted, also contains a tip section 18 incorporating a cutting flute 40. As shown in FIGS. 1, 2, 4 and 6, the cutting flute is formed from a substantially planar surface 44 and a arcuate surface 42 recessed into the screw 10.”).
As per dependent Claim 4, DeMoss further discloses the bone fixture wherein the distal cutting tip of the threaded body has a conical shape and includes a distally facing point (DeMoss in at least fig. 1, 2, 4, 7, [0010], [0044], [0051-0052], [0054-0055] for example discloses wherein the distal cutting tip/tip section 18   of the threaded body/ body section 12 has a conical shape and includes a distally facing point at the screw tip 19. See at least [0052] “the recessed cutting flute's planar surface 44 intersects the very beginning portion of the helical thread 20, creating a small barb 32 at the beginning of the helical thread 20. This barb 32 has been designed to have a minimum cross-sectional size while still allowing the helical thread 20 to begin tapping into the 
As per dependent Claim 5, DeMoss further discloses bone fixture wherein the distal cutting tip is a twist drill bit tip (DeMoss in at least fig. 1, 2, 4, 7, [0010], [0026], [0024], [0044], [0051-0052], [0054-0055] for example discloses wherein the distal cutting tip is a twist drill bit tip. See at least [0026] “The screw also contains a drive slot formed into the upper surface of the head section … to provide opposing contact surfaces for receipt within a correspondingly-shaped driver tool.”; [0052] “the recessed cutting flute's planar surface 44 intersects the very beginning portion of the helical thread 20, creating a small barb 32 at the beginning of the helical thread 20. This barb 32 has been designed to have a minimum cross-sectional size while still allowing the helical thread 20 to begin tapping into the bone as the screw 10 is turned.”; [0054] “the step of rotating is performed by inserting the end of a driver tool into a correspondingly configured drive recess… within the semi-circular upper surface 64 of the bone screw head section 8… Regardless of the driver tool and drive recess utilized, once positioned, the screw is rotated in a clockwise manner to insert the screw 10 into a target bone.”).

As per dependent Claim 6, DeMoss further discloses the bone fixture wherein the threaded body includes an external screw thread (DeMoss in at least fig. 1-2, 4, 7, 8a, [0018] for example discloses the threaded body/body section 12 includes an external screw thread. See [0018] “the thread is formed on the outside surface of the body section”), and 
wherein the bone removal mechanism includes a bone transport channel (DeMoss in at least fig. 1-2, 4, 7, 8a, [0014], [0016-0017], [0024], [0047], [0055] for example discloses the bone removal mechanism includes a bone transport channel formed by  flute 40 recess, the [0016] “recessed cutting flute … will comprise a recess formed at, or near, the point of the tip section while extending along a portion of the tip section of the screw”; [0017] “During screw insertion, the cutting edge of the flute scrapes away a portion of the bone which is in turn deposited into the recess. In one flute embodiment, the fluted recess is configured to expel this removed bone matter as additional bone matter accumulates”; [0024] “a self-drilling, self-tapping bone screw …During both rotating steps, the bone matter removed by the tip section cutter is deposited into a recessed channel in the screw tip from where it is then expelled … this expelled bone matter may then be forced upwards towards the bone surface as the screw is inserted”;) comprising: 
a groove extending along a surface of the threaded body from a cutting tip to adjacent the coupling section, wherein the groove is transverse to and extends through the external screw thread (DeMoss in at least fig. 1-2, 4, 7, 8a, [0014], [0017], [0024], [0047], [0055] for example discloses a groove formed by  thread 20 trailing flank 24 square platform edge that extends along a surface of the threaded body/body section 12 from a cutting tip/tip section 18  to adjacent the coupling section/head section 8, wherein the groove is substantially transverse to and extends through the external screw thread. See [0047] ”the helical thread 20 contains a leading flank 22 and a trailing flank 24 along the entire length of the screw 10…the trailing flank 24 contains an angle of approximately 84.6.degree., as measured from the centerline axis X-X…the angle of the trailing flank 24 was specifically chosen to be as near as perpendicular to the central axis as practicable to … facilitate in removal of any bone fragments cut by the cutting flute 40. In this regard, the near perpendicular trailing flank 24 creates a nearly square platform edge … bone fragments created by the cutting flute 40 during insertion of the screw 10 ride atop this square platform edge during screw insertion”; [0055] “the screw tip 19 … contains a recessed cutting 

As per dependent Claim 7, DeMoss further discloses bone fixture wherein the bone transport channel has a constant width that is less than a pitch of the external screw thread (DeMoss in at least fig. 2-5, 7, 8a, [0014], [0046-0047], [0055]  for example discloses wherein the bone transport channel has a constant width that is less than a pitch of the external screw thread 20).
As per dependent Claim 8, DeMoss further discloses bone fixture wherein the threaded body includes a tap to create an internal screw thread within a hole that is configured to mate with the external screw thread ( DeMoss in at least [0039], [0043] for example discloses  wherein the threaded body/body portion12 includes a tap to create an internal screw thread within a hole that is configured to mate with the external screw thread. See at least [0039]  “screw 10 to be self-tapping”; [0043] “the screw body section 12 is designed having a helical 

As per dependent Claim 9, DeMoss further discloses bone fixture wherein the tap is formed by a distal end of the bone transport channel (DeMoss in at least [0014], [0017], [0024], [0043], [0047], [0055] for example discloses the tap is formed by a distal end of the bone transport channel formed by  flute 40 recess, the arcuate surface 44 and the trailing flank 24 of the thread 20. See at least [0017] “During screw insertion, the cutting edge of the flute scrapes away a portion of the bone which is in turn deposited into the recess… the fluted recess is configured to expel this removed bone matter as additional bone matter accumulates”;  [0024] “a self-drilling, self-tapping bone screw …During both rotating steps, the bone matter removed by the tip section cutter is deposited into a recessed channel in the screw tip from where it is then expelled … this expelled bone matter may then be forced upwards towards the bone surface as the screw is inserted”; [0043] “the screw body section 12 is designed having a helical thread 20 that constantly bites into previously undisturbed bone (i.e., creates original bone-to-screw contact) along a majority of the length of the thread 20 as the screw 10 is inserted”).

As per dependent Claim 10, DeMoss further discloses the bone fixture wherein the coupling section (DeMoss in at least fig. 1, 2, 4, 7, 8, [0010], [0026], [0039], [0057] for example discloses a coupling section/head section 8)  comprises: 
a flange attached to the threaded body (DeMoss in at least [0026-0027], [0039], [0042], fig. 8A, [0057]  for example discloses a flange/frusto-conical  lower flank surface 62 attached to the threaded body/body section 12. See at least [0026] “a bone screw is provided that contains a [0039] ”The head section 8 generally comprises an angled lower flank surface 62 having a frusto-conical configuration … This lower flank surface 62 is designed to be received within a countersunk recess within a prosthesis bracket in order to fasten that bracket to a bone surface (see FIG. 7). The head section 8 also contains a semi-circular upper surface 64 into which a drive recess (not shown) is formed for receiving a turning force to insert the bone screw 10 into a patient's bone” ); and 
an elongate central member extending proximally from the flange, wherein the elongate central member has outer dimensions that are less than or equal to outer dimensions of the flange(DeMoss in at least [0026-0027],[0039], [0042] fig. 8, [0057] for example discloses an elongate central member/drive recess of head section 8 extending proximally from the flange, wherein the elongate central member has outer dimensions that are less than or equal to outer dimensions of the flange as seen in fig. 8. See at least [0027] “The distance between the contact surface defined by the ends of the slot is less than that of the outside diameter of the head section”; [0039] ”The head section 8 generally comprises an angled lower flank surface 62 having a frusto-conical configuration … … The head section 8 also contains a semi-circular upper surface 64 into which a drive recess (not shown) is formed for receiving a turning force to insert the bone screw 10 into a patient's bone”).

As per independent Claim 11, DeMoss discloses a bone fixture (DeMoss in at least abstract, fig. 1-8, [0001], [0004-0011], [0013], [0015-0017], [0019-0026], [0039], [0041-0047], [0050-0057], [0060] for example discloses relevant subject-matter. More specifically, DeMoss in at least fig. 1, 2, 4, 7, 8a, [0001], [0010] disclose a bone fixture/bone screw10. See at least [0010] “a self-drilling, self-tapping bone screw is provided having a continuous helical thread formed on 
a body configured to be screwed into a recipient's bone (DeMoss in at least [0039], fig. 7, [0054] for example discloses a body/body section 12 configured to be screwed into a recipient's bone. See at least [0039] “the bone screw 10 comprises three sections: a head section 8, a body section 12 and a tip section 18 (see FIG. 2). Formed along the length of the body region's outside surface and extending from the tip section 18 to the head section 60 is a continuously expanding helical thread 20…the tip section 18 of the screw 10 contains a recessed cutting flute 40 that enables the screw 10 to be self-drilling and enables the helical thread 20 to initially "bite" into a bone to allow the screw 10 to be self-tapping”; [0054] “insertion of the bone screw 10 into a bone”); 
a coupling section attached to a proximal end of the body (DeMoss in at least fig. 1, 2, 4, 7, 8a, [0010], [0026], [0039] for example discloses a coupling section/head section 8 attached to a proximal end of the body/body section 12), 
wherein the coupling section is located entirely proximal to the body and includes a connector interface which is configured for attachment to a connector mechanism (DeMoss in at least fig. 1, 2, 4, 7, 8a, [0009-0010], [0025-0026], [0039], [0041], [0057] for example discloses wherein the coupling section/head section 8  is located entirely proximal to the body/body section 12 and includes a connector interface which is configured for attachment to a connector mechanism such as prosthetic bracket 90 or bone fixture/screw driver tool); 
a screw thread extending around the body (DeMoss in at least fig. 1, 2, 4, 7, 8a, [0039], [0043] for example discloses a screw thread extending around the body; see at least [0039] “the bone screw 10 comprises three sections: a head section 8, a body section 12 and a tip section 18 
a bone removal mechanism configured to form a distally extending hole in the recipient's bone (DeMoss in at least fig. 1, 2, 4, 7, [0010], [0017], [0024], [0039], [0047], [0055], for example discloses a bone removal mechanism configured to form a distally extending hole in the recipient's bone. See at least [0017] “During screw insertion, the cutting edge of the flute scrapes away a portion of the bone which is in turn deposited into the recess. In one flute embodiment, the fluted recess is configured to expel this removed bone matter as additional bone matter accumulates”; [0039] “the bone screw 10 comprises three sections: a head section 8, a body section 12 and a tip section 18 (see FIG. 2). Formed along the length of the body region's outside surface and extending from the tip section 18 to the head section 60 is a continuously expanding helical thread 20…the tip section 18 of the screw 10 contains a recessed cutting flute 40 that enables the screw 10 to be self-drilling and enables the helical thread 20 to initially "bite" into a bone to allow the screw 10 to be self-tapping”).
As per dependent Claim 12, DeMoss further discloses bone fixture wherein the bone removal mechanism includes a distal cutting tip (DeMoss in at least fig. 1, 2, 4, 7, [0010], [0016], [0024], [0039], [0047], [0051], [0052], [0055-0056] for example discloses wherein the bone removal mechanism includes a distal cutting tip/tip section 18. See at least [0024] “self-drilling, self-tapping bone screw … the screw … first rotating causes a cutter on the tip section to remove a portion of the bone and create a pilot hole in the bone in which the screw tip is seated”).

As per dependent Claim 13, DeMoss further discloses bone fixture wherein the distal cutting tip is configured to perforate the recipient's bone and includes one or more cutting edges configured to cut bone fragments from the recipient's bone (DeMoss in at least fig. 1, 2, 4, 7, [0010], [0016], [0024], [0039], [0047], [0051], [0052], [0055-0056] for example discloses wherein the distal cutting tip/tip section 18   is configured to perforate the recipient's bone and includes one or more cutting edges 40 configured to cut bone fragments from the recipient's bone. See at least [0016] ”The tip section of the screw has a cutter that enables the screw to remove a portion of the bone as it is inserted therein. Various configurations exist for screw tip cutters … a recessed cutting flute is formed into the screw tip section. Generally, this cutting flute will comprise a recess formed at, or near, the point of the tip section while extending along a portion of the tip section of the screw. This recess may be formed in any way that provides an adequate edge for cutting into the bone as the screw is rotated… the recess may be formed of two substantially planar surfaces that intersect at a right angle”; [0051] ” The bone screw 10, as noted, also contains a tip section 18 incorporating a cutting flute 40. As shown in FIGS. 1, 2, 4 and 6, the cutting flute is formed from a substantially planar surface 44 and a arcuate surface 42 recessed into the screw 10.”).
As per dependent Claim 14, DeMoss further discloses bone fixture wherein the distal cutting tip of the body has a conical shape and includes a distally facing point (DeMoss in at least fig. 1, 2, 4, 7, [0010], [0044], [0051-0052], [0054-0055] for example discloses wherein the distal cutting tip/tip section 18  of the body 12 has a conical shape and includes a distally facing point at the screw tip 19. See at least [0052] “the recessed cutting flute's planar surface 44 intersects the very beginning portion of the helical thread 20, creating a small barb 32 at the 
As per dependent Claim 15, DeMoss further discloses bone fixture wherein the distal cutting tip is a twist drill bit tip (DeMoss in at least fig. 1, 2, 4, 7, [0010], [0026], [0024], [0044], [0051-0052], [0054-0055] for example discloses wherein the distal cutting tip is a twist drill bit tip. See at least [0026] “The screw also contains a drive slot formed into the upper surface of the head section … to provide opposing contact surfaces for receipt within a correspondingly-shaped driver tool.”; [0052] “the recessed cutting flute's planar surface 44 intersects the very beginning portion of the helical thread 20, creating a small barb 32 at the beginning of the helical thread 20. This barb 32 has been designed to have a minimum cross-sectional size while still allowing the helical thread 20 to begin tapping into the bone as the screw 10 is turned.”; [0054] “the step of rotating is performed by inserting the end of a driver tool into a correspondingly configured drive recess… within the semi-circular upper surface 64 of the bone screw head section 8… Regardless of the driver tool and drive recess utilized, once positioned, the screw is rotated in a clockwise manner to insert the screw 10 into a target bone.”).
As per dependent Claim 16, DeMoss further discloses the bone fixture  wherein the body includes an external screw thread (DeMoss in at least fig. 1-2, 4, 7, 8a, [0018] for example discloses wherein the body 12 includes an external screw thread. See [0018] “the thread is formed on the outside surface of the body section”), and 
[0016] “recessed cutting flute … will comprise a recess formed at, or near, the point of the tip section while extending along a portion of the tip section of the screw”; [0017] “During screw insertion, the cutting edge of the flute scrapes away a portion of the bone which is in turn deposited into the recess. In one flute embodiment, the fluted recess is configured to expel this removed bone matter as additional bone matter accumulates”; [0024] “a self-drilling, self-tapping bone screw …During both rotating steps, the bone matter removed by the tip section cutter is deposited into a recessed channel in the screw tip from where it is then expelled … this expelled bone matter may then be forced upwards towards the bone surface as the screw is inserted”;) comprising: 
a groove extending along a surface of the body from a cutting tip to adjacent the coupling section, wherein the groove is transverse to and extends through the external screw thread (DeMoss in at least fig. 1-2, 4, 7, 8a, [0014], [0017], [0024], [0047], [0055] for example discloses a groove formed by  thread 20 trailing flank 24 square platform edge  that extends along a surface of the body/body section 12  from a cutting tip/tip section 18 to adjacent the coupling section/head section 8, wherein the groove is transverse to and extends through the external screw thread. See [0047] ”the helical thread 20 contains a leading flank 22 and a trailing flank 24 along the entire length of the screw 10…the trailing flank 24 contains an angle of approximately 84.6.degree., as measured from the centerline axis X-X…the angle of the trailing flank 24 was specifically chosen to be as near as perpendicular to the central axis as practicable to … facilitate in removal of any bone fragments cut by the cutting flute 40. In this regard, the [0055] “the screw tip 19 … contains a recessed cutting flute 40 having a planer surface 44…the planer surface 44 forms a cutting edge 45 operable to remove a portion of bone matter as the screw 10 is rotated clockwise…The bone matter removed by the cutting edge 45 is received within the recessed cutting flute 40 as the screw 10 is rotated… as additional bone matter is received near the tip of the recessed flute 40, earlier removed bone matter is expelled out of the rear of the flute 40 between the thread coils. That is, the arcuate surface 44 is configured to direct the removed bone matter out of the recessed cutting flute 40 where it is deposited between … coils of the screw thread 20. This expelled bone matter then is pushed upwards along the trailing flank 24 of the thread 20 towards the bone's surface as the screw 10 is inserted.”).
As per dependent Claim 17, DeMoss further discloses bone fixture wherein the bone transport channel has a constant width that is less than a pitch of the external screw thread (DeMoss in at least fig. 2-5, 7, 8a, [0014], [0046-0047], [0055]  for example discloses wherein the bone transport channel has a constant width that is less than a pitch of the external screw thread 20).
As per dependent Claim 18, DeMoss further discloses bone fixture wherein the body includes a tap to create an internal screw thread within the hole that is configured to mate with the external screw thread (DeMoss in at least [0039], [0043] for example discloses  wherein the body/body portion12 includes a tap to create an internal screw thread within a hole that is [0039]  “screw 10 to be self-tapping”; [0043] “the screw body section 12 is designed having a helical thread 20 that constantly bites into previously undisturbed bone (i.e., creates original bone-to-screw contact) along a majority of the length of the thread 20 as the screw 10 is inserted”).
As per dependent Claim 19, DeMoss further discloses bone fixture, wherein the tap is formed by a distal end of the bone transport channel (DeMoss in at least [0014], [0017], [0024], [0043], [0047], [0055] for example discloses the tap is formed by a distal end of the bone transport channel formed by  flute 40 recess, the arcuate surface 44 and the trailing flank 24 of the thread 20. See at least [0017] “During screw insertion, the cutting edge of the flute scrapes away a portion of the bone which is in turn deposited into the recess… the fluted recess is configured to expel this removed bone matter as additional bone matter accumulates”;  [0024] “a self-drilling, self-tapping bone screw …During both rotating steps, the bone matter removed by the tip section cutter is deposited into a recessed channel in the screw tip from where it is then expelled … this expelled bone matter may then be forced upwards towards the bone surface as the screw is inserted”; [0043] “the screw body section 12 is designed having a helical thread 20 that constantly bites into previously undisturbed bone (i.e., creates original bone-to-screw contact) along a majority of the length of the thread 20 as the screw 10 is inserted”).
As per dependent Claim 20, DeMoss further discloses the bone fixture wherein the coupling section (DeMoss in at least fig. 1, 2, 4, 7, 8, [0010], [0026], [0039], [0057] for example discloses a coupling section/head section 8) comprises: 
[0026] “a bone screw is provided that contains a head section having upper and lower surfaces”; [0039] ”The head section 8 generally comprises an angled lower flank surface 62 having a frusto-conical configuration … This lower flank surface 62 is designed to be received within a countersunk recess within a prosthesis bracket in order to fasten that bracket to a bone surface (see FIG. 7). The head section 8 also contains a semi-circular upper surface 64 into which a drive recess (not shown) is formed for receiving a turning force to insert the bone screw 10 into a patient's bone”); and 
an elongate central member extending proximally from the flange, wherein the elongate central member has outer dimensions that are less than or equal to the outer dimensions of the flange (DeMoss in at least [0026-0027],[0039], [0042] fig. 8, [0057] for example discloses an elongate central member/drive recess of head section 8 extending proximally from the flange, wherein the elongate central member has outer dimensions that are less than or equal to outer dimensions of the flange as seen in fig. 8. See at least [0027] “The distance between the contact surface defined by the ends of the slot is less than that of the outside diameter of the head section”; [0039] ”The head section 8 generally comprises an angled lower flank surface 62 having a frusto-conical configuration … … The head section 8 also contains a semi-circular upper surface 64 into which a drive recess (not shown) is formed for receiving a turning force to insert the bone screw 10 into a patient's bone”).	

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
US 20140336447 A1 for disclosing a coupling arrangement for securing an external component to a recipient of an implantable medical device (see fig. 3) similar to that claimed and disclosed.
US 20140277188 A1 for disclosing a self-drilling, self-tapping bone screw (see fig. 1-6, 8-11) similar to that disclosed and claimed.
US 20140163692 A1 for disclosing implantable bone anchor (see fig. 12A-12B, 13) similar to that disclosed and claimed.
US 20140012334 A1 for disclosing  a bone fastener includes a head attached to an elongated shaft with a leading edge with the elongated shaft having a continuous helical thread along the length similar to that disclosed.
US 20090136898 A1 for disclosing a tap drill for a bone implant, which has a tapping screw thread formed on the outer peripheral surface thereof and a cutting blade formed on a front end face thereof so that an operator can perform a tapping work on a cartilaginous tissue or an alveolar bone of a patient' body and a cutting work on the cartilaginous tissue or the alveolar bone in a front end direction thereof to thereby enhance functions of the tap drill, which can promote simplification in an bone implant surgery since the tapping work and the cutting work can be performed simultaneously, and which can precisely and stably crush materials located on the front end of the tap drill while being stably supported and rotated at a low speed by the tapping screw thread to thereby enhance precision and stability in the cutting work similar in terms of tapping and cutting work to that disclosed and claimed.
US 20090018589 A1 for disclosing   bone screw (see fig. 1-8) that includes a screw head, a shaft with multiple regions therein, and a sharp tip with the shaft regions including a smooth cylindrical shaft region, a first cylindrical shaft region with external threading having a first 
US 20080292429 A1 for disclosing   a thread-forming bone screw  (see fig. 6-8, 11-12, 16) having a screw end, a shank and a thread-free head similar in terms of bone anchoring functionality to that disclosed.
US 20080261175 A1 for disclosing  a threaded bone implant (see fig. 1A) that can include a first helical groove formed on the face and/or a second helical groove formed on the body similar in terms of the threaded shank to that disclosed and claimed.
US 20060004364 A1 for disclosing bone anchor (see fig. 4A, 4D, 9A. 9B) similar in terms of the threaded anchoring features to that disclosed.
US 6565573 B1 for disclosing bone screw (see fig. 1-4)with an enlarged shank diameter at the trailing end of the screw and an internal capture surface recessed into the head and at least part of the trailing end, along with a driver capable of engaging the internal capture of the screw similar in terms of the screw features and anchoring functionality to that disclosed.
US 5797914 A for disclosing a bone screw (see fig. 1a) self-boring and self-tapping similar to that disclosed and claimed.
US 4612915 A for disclosing bone anchor (see fig. 3-4) with a threaded shank and pointed distal tip with the connection interface located entirely proximal to the shank similar to that disclosed and claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SUNITA REDDY/            Examiner, Art Unit 3791                                                                                                                                                                                            September 24, 2021